Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 10, 2017

The Court of Appeals hereby passes the following order:

A17A0818. RICHARD HAYNES v. BENJAMIN KNIPSCHER.

      Defendant Richard Haynes appeals the trial court’s order awarding the plaintiff
$3,907.16 in damages, $500.00 in attorney fees, and court costs in this action for
breach of contract. We lack jurisdiction.
      Appeals in actions for damages in which the judgment is $10,000.00 or less
must be initiated by filing an application for discretionary review. OCGA § 5-6-35
(a) (6), (b); Jennings v. Moss, 235 Ga. App. 357 (509 SE2d 655) (1998). Haynes’s
failure to follow the required appellate procedure deprives us of jurisdiction over this
appeal, which is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/10/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.